Mary A. Curtin, a minor, and Martin Curtin, her father, sued to recover damages for injury to the daughter through the alleged negligence of defendant. The court below granted a compulsory nonsuit, which it subsequently refused to take off. Plaintiffs appealed.
The injured plaintiff was struck by a trolley car of defendant company, on a stormy morning, when crossing Eighth Street, at Chestnut, Philadelphia. Plaintiff saw the car standing on the opposite side of Chestnut Street as she was about to leave the curb of Eighth, but did not look thereafter, and was struck just as she had cleared the second rail of the track. The police officer on duty at the corner blew his whistle when he gave the signal for traffic to proceed on Eighth Street, — the time when the car was put in motion, — and the motorman was ringing his bell as he crossed Chestnut Street. One of plaintiff's witnesses testified that the car was only six or eight feet from the girl when she stepped across the first rail of the track. Thus we have a case where *Page 465 
plaintiff entered on the track without, at that time, looking to see whether or not a car was approaching; this was contributory negligence: Timler v. Phila. Rapid Tr. Co.,214 Pa. 475, 477; Patton v. George, 284 Pa. 342, 344.
The judgment is affirmed.